Citation Nr: 0726797	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-35 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in September and 
December 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  The September 
2001 rating decision denied service connection for PTSD, 
while service connection was denied for hypertension by the 
December 2001 rating decision.

The Board notes that the veteran also disagreed with the 
December 2001 rating decision's denial of service connection 
for a heart condition other than hypertension.  However, 
service connection was subsequently established for coronary 
artery disease by a June 2004 rating decision.  In view of 
the foregoing, this issue has been resolved and is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).

For the reasons addressed below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The Board observes that the veteran indicated on his 
September 2004 VA Form 9 (Appeal to the Board) that he did 
not want a hearing in conjunction with his appeal.  However, 
on a subsequent April 2006 VA Form 9, he indicated that he 
did want a Board hearing.  In May 2007, after this case was 
certified and transferred to the Board, a statement was 
submitted by the veteran's representative requesting that the 
case be remanded for a videoconference hearing.

Both Travel Board and videoconference hearings are scheduled 
by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, 
this case is REMANDED for the following:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via videoconference at 
the local office, in accordance with his 
request.  The veteran should be notified 
in writing of the date, time and location 
of the hearing.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board, in 
accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO. 

The purpose of this remand is to afford the veteran due 
process of law.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

